687 S.E.2d 271 (2009)
STATON et al.
v.
STATE FARM AUTOMOBILE INSURANCE COMPANY.
No. A08A1606.
Court of Appeals of Georgia.
November 20, 2009.
David F. Guldenschuh, Rome, for Appellants.
Magruder & Sumner, J. Clinton Sumner, Jr., John A. Owens, Martin Snow, Cubbedge Snow, Jr., Thomas P. Allen, III, Macon, for Appellee.
ELLINGTON, Judge.
In this underinsured motorist coverage case, the trial court found as a matter of law that Cecil Staton was not entitled to "stack" underinsured motorist ("UM") coverage from his employer's automobile insurance policies which covered vehicles that were not involved in the car accident in which he was injured. Staton appealed, and we reversed the trial court's decision in Staton v. State Farm etc. Ins. Co., 294 Ga.App. 208, 669 S.E.2d 164 (2008). The Supreme Court of Georgia granted certiorari and reversed our decision in State Farm etc. Ins. Co. v. Staton, 286 Ga. 23, 685 S.E.2d 263 (2009). Accordingly, our decision in Staton v. State Farm Auto. Ins. Co., 294 Ga.App. 208, 669 S.E.2d 164 (2008), is vacated and the judgment of the Supreme Court is made the judgment of this Court.
Judgment affirmed.
MILLER, C.J., and BLACKBURN, P.J., concur.